DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 
Status of the Claims
Claims 1-14 and 17-21 are pending. 
Claims 9-12 and 18-20 are withdrawn from consideration. 
Claims 1-8, 13-14, 17, and 21 are rejected. 

Claim Rejections - 35 USC § 103
Claims 1, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rho et al. (US 2010/0116582), in view of Noguchi (US 2016/0185381), as evidenced by Kwon (US 2015/0107384) and Kimijima (US 2017/0274925).
Regarding claims 1, 13-15, 17, Rho discloses a reducer of an electric power steering apparatus (electronic power steering apparatus 700, para. 56; fig. 8), the reducer comprising: 5a worm shaft (worm shaft 254) having a first end (fig. 8 shows the right-side of 254, closest to motor 146) coupled to (the scope of the phrase “coupled to” has been held1 to include both direct and indirect attachment) a damping coupler (damping coupler 240, as shown unlabeled in fig. 8 but is most clearly labeled in fig. 2) and rotatably coupled (bearings 257 rotatably support the worm shaft 254, e.g. by at least para. 13) to a first bearing (fig. 8 shows the bearing 257 at the first end of 254, closest to 146, i.e. right-side 257) coupled to a housing (gear housing 260) and a second end (fig. 8 shows the left-side of worm shaft 254, farthest from 146) rotatably coupled (e.g., para. 13) to a second bearing (fig. 8 shows the bearing 257 at the second end of 254, farthest from 146, i.e. left-side 257) coupled to the housing (260); a damper (the bearing holder 310, shown in figure 8 but most clearly visible in figure 7, meets the limitation of “damper” insomuch as the holder 310 prevents impact noise and rattle noise by para. 58) disposed on (bearing holder 310 surrounds the outer race 270 of the worm shaft bearing 257, para. 57) an outer race (270) of the second 10bearing (fig. 8 clearly shows the claimed arrangement, where bearing holder 310 is disposed on the outer race of left-side bearing 257) to support the second bearing (left-side 257) in an axial direction with respect to the worm shaft (the arrangement of fig. 8 meets the limitation, insomuch as the bearing holder 310 is both press-fitted to the bearing 257 and is fixed in the axial-direction by holder housing 330 and housing 260); and a damper support member (worm shaft holder 320) having a first side near the damper (310) to support the damper (310) in the axial direction (the arrangement of fig. 8 meets the limitation, insomuch as the holder 320 is between 310 and 330) and a second side disposed fig. 8 clearly shows the claimed arrangement, where worm shaft holder 320 is between holder housing 330 and bearing holder 310); wherein the damper support member (320) supporting the damper (310) is disposed between (figs. 5-6 most clearly suggest the claimed limitation where, by a first interpretation, the holder 320 is radially between bearings 360 and 257 when viewed along the longitudinal axis of 254) the second bearing (left-side 257) and a third bearing (holder bearing 360, by paras. 35, 51, and 71, is interchangeable with the bushing 380 shown in fig. 8); and a clearance compensation mechanism (327, 375) coupled to the housing (260), the clearance compensation mechanism (327, 375) comprising a compression member (327) compress the third bearing (fig. 8 shows spring 375 pressing on holder 320 to compress bush 380, i.e. interchanged with bearing 360); wherein the damper support member (320) has a hollow shape (fig. 7 most clearly shows the claimed arrangement, where shaft holder 320 has hollow shape by shaft hole 325), and the second end of the worm shaft (left-side of 254) is coupled with the third bearing (360) disposed inside (fig. 5 most clearly shows the claimed arrangement, where bearing 360 is radially within holder 320) the damper support member (320).   
Rho does not disclose wherein the damper support member has a through hole penetrating inner and outer peripheral surfaces of the damper support member; wherein the clearance compensation mechanism comprises a compression member inserted into the through hole of the damper support member to compress the third bearing; wherein the through hole penetrates the inner and outer peripheral surfaces of the damper support member in a direction in which the worm shaft and the worm wheel are engaged with each other; wherein bearing support portions protrude from the inner peripheral surface of the damper support member in a direction perpendicular to a direction in which the through hole penetrates the damper support member; wherein the clearance 
Noguchi is in the related field of power steering apparatus and teaches a bearing (12); wherein the damper support member (30) has a through hole (fig. 4 most clearly shows the through hole in the spring housing portion 32) penetrating inner and outer peripheral surfaces (fig. 4 clearly shows the claimed arrangement, where the hole of 32 is a through hole) of the damper support member (30); wherein the clearance compensation mechanism (23, 40, 50) comprises a compression member (40) inserted into (fig. 4 clearly shows the claimed arrangement, where cup 40 is within the hole of 32) the through hole (32) of the damper support member (30) to compress (para. 49) a bearing (12); wherein the through hole (32) penetrates the inner and outer peripheral surfaces (fig. 4) of the damper support member (30) in a direction in which the worm shaft (130) and the worm wheel (120) are engaged with each other (fig. 2 most clearly shows the claimed arrangement, where the spring 50 within the hole of 32 is pressing in the direction of engagement between 130 and 120); wherein bearing support portions (31) protrude from the inner peripheral surface (figs. 3A-3B) of the damper support member (30) in a direction perpendicular to a direction (fig. 3B most clearly shows the claimed arrangement, where flat guide surfaces 31 protrude from the inner surfaces of holder 30 in a direction perpendicular to the hole through spring housing portion 32) in which the through hole (32) penetrates the damper support member (30); wherein the clearance compensation mechanism (23, 40, 50) further comprises a coupling member (23) coupled to (male screw 24 of plug 23 is screwed with female screw 25 of housing 20, para. 50) the housing (20), and an elastic member (50) having elasticity (elastic member 50 is an elastic body, para. 49) and disposed between (fig. 4 most clearly shows the claimed arrangement, where spring 50 is between cup 40 and plug 23) the compression member (40) and the coupling member (23).
Further, as evidenced by the disclosure of Noguchi, a benefit of such a load adjustment structure is to allow easy adjustment (paras. 18, 22) of the preload between the worm and worm wheel to a desired value, regardless of manufacturing or assembly errors (paras. 10-12, 20, 23) using a simple structure (paras. 18, 22). The disclosure of Kwon evidences another benefit of such damper support structures is to more effectively alleviate the impulse noise of the worm shaft caused by the fluctuation of the worm shaft (paras. 13, 16). Lastly, the disclosure of Kimijima evidences the benefit of flat guide surfaces on the inner surface of a bearing case (e.g., see figs. 6 and 7B, showing surfaces 114A within 110), in that such flat guide surfaces allow a bearing (e.g., 45B) to move along the preload direction, which both allows the meshing position between the worm gear and the worm wheel (e.g., 42 and 43) to be properly maintained and allows the worm gear to move smoothly in the radial direction in conjunction with a fluctuation in meshing reaction force (para. 90). 
Therefore, following from the discussion above, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to replace the bearing support and compressing structures of Rho (i.e., Rho’s holder 320, including elements 327, 375) with the bearing support and compressing structures of Noguchi (i.e., Noguchi’s mapped elements 30, 23, 40, 50), in order to provide the expected benefit of using a simple structure to allow easy adjustment of the preload between the worm and worm wheel to a desired value, regardless of manufacturing or assembly errors (Noguchi, paras. 10-12, 18, 20, 22, 23); and/or of more effectively alleviating impulse noise caused by the fluctuations of the worm shaft (Kwon, paras. 13, 16); and/or of allowing the meshing position between the worm gear and the worm wheel to Kimijima, para. 90); and/or of allowing the worm gear to move smoothly in the radial direction in conjunction with a fluctuation in meshing reaction force (Kimijima, para. 90). 
Rho is silent regarding the explicit disclosure of the damper support member having a first side contacting the damper. However, the combination, as suggested, meets the remaining limitations of the claim as follows: a damper support member (Noguchi’s 30) having a first side (Noguchi’s figure 2 shows the left-side of 30 that faces the interior of the housing) contacting (e.g., as best shown by Rho’s figure 6, it is clear that when the structure of Noguchi’s 30 replaces the structure of Rho’s 320, the structure 30 will be in abutting contact with Rho’s 310) the damper (Rho’s 310); and further suggests (by a second interpretation) wherein the damper support member (Noguchi’s 30) supporting the damper (Rho’s 310) is disposed between (the arrangement suggested by the combination meets the limitation by a second interpretation, which is most clearly explained by Noguchi’s figure 2: 30 is shown wider than the bearing 12; and therefore at least a portion of 30 would be between the bearing 12 and the bearing of the combination, e.g. a bearing located to the left of 30) the second bearing (Rho’s left-side 257) and a third bearing (either of Rho’s 360 or Noguchi’s 12). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rho et al. (US 2010/0116582) and Noguchi (US 2016/0185381), as evidenced by Kwon (US 2015/0107384) and Kimijima (US 2017/0274925), in view of Hamakita et al. (US 2012/0111657).
Regarding claim 2, the combination of Rho and Noguchi suggests the reducer of claim 1, and the disclosure of Rho discloses an inner race (280) of the second bearing (Rho’s left-side 257) and an outer peripheral face (fig. 8 clearly shows the claimed arrangement, where the outer peripheral face of 254 is the exterior cylindrical face of 254, shown as abutting 280) of the worm shaft (254). 
Rho does not disclose further comprising: an elastic body disposed between an inner race of the second bearing and an outer peripheral face of the worm shaft.  
Hamakita is in both the related field of electric power steering systems (para. 3) and the related field of endeavor of reducing shaft vibrations (e.g., para. 11) and teaches (fig. 5) an elastic body (35A) disposed between (fig. 5 clearly shows the claimed arrangement, with 35A between the shaft 20 and the inner race 31a of the bearing 31; para. 62) an inner race (31a) of the bearing (31) and an outer peripheral face of the worm shaft (20), and further evidences that the structure provides the benefit of eliminating internal clearances of the bearing (para. 62). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the pressing member (i.e., Hamakita’s 35A) as taught by Hamkita in combination with the second bearing structure (i.e., Rho’s left-side 257 with inner race 280) as disclosed by Rho, for the expected advantage of eliminating internal clearances of the second bearing. 
Regarding claim 3, the combination of Rho, Noguchi, and Hamakita suggests the reducer of claim 2, wherein the inner race (e.g., Rho’s 280) of the second bearing (e.g., Rho’s left-side 257) and the outer peripheral face of the worm shaft (e.g., Rho’s 254) are spaced apart from each other in a radial direction with respect to the worm shaft (the limitation is met by the art insomuch as any bearing mounted on the outer surface of any shaft meets the limitation, as any two concentric elements cannot occupy the same space and must be spaced radially apart).  

Claims 4-8, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rho et al. (US 2010/0116582) and Noguchi (US 2016/0185381), as evidenced by Kwon (US 2015/0107384) and Kimijima (US 2017/0274925), in view of Ko et al. (US 2011/0147113).
Regarding claims 4-8, 21, the combination of Rho and Noguchi suggests the reducer of the respective claims, but lacks the teaching wherein the damper (i.e., Rho’s 310) comprises a first support portion supported by the damper support member, a second support portion supporting the outer race of the second bearing, and a damping portion disposed between the first support portion and the second support portion; wherein the damping portion of the damper is disposed between inner radial portions of the first and second support portions of the damper; wherein each of the first and second support portions of the damper comprises a stepped portion disposed on outer faces of each of the first and second support portions; wherein the damping portion of the damper comprises a circumferential groove disposed on an outer peripheral face of the damping portion; wherein the damping portion of the damper comprises two or more circumferential grooves; wherein the damper comprises a first support portion supported by the damper support member, a second support portion supporting the second bearing, and a damping portion disposed between the first support portion and the second support portion and having rigidity smaller than that of the first and/or second support portions. 
Ko is in the related field of reducers of an electric power steering apparatus (para. 3) and the related field of endeavor of reducing rattle noise (para. 3) and teaches a damper (the embodiment of fig. 10, which shows a damper with members 831 and 833, best meets the claimed limitations; however, the embodiment of fig. 5 shows a damper 310a within the context of the reducer system, and so figure 5 is mapped to the claims for greater clarity) comprises a first support portion (831, shown in fig. 5 as 313), a second support portion (831, shown in fig. 5 as 311) supporting the outer race of the second bearing (257b, shown in fig. 5), and a damping portion (833, shown in fig. 5 as 315) disposed between (fig. 10 shows the claimed arrangement, with 833 between each of 831) the first support portion (831, shown in fig. 5 as 313) and the second support portion (831, shown in fig. 5 as 311); wherein the damping portion (833, shown in fig. 5 as 315) of the damper (fig. 10) is disposed between inner radial portions (fig. 10 shows the claimed arrangement, where 833 is connected to each of 831 in the inner-radius; however, the arrangement is most clearly shown in fig. 5, where 315 is between the portions of 311, 313 that are radially-closest to longitudinal axis of 152) of the first (831, shown in fig. 5 as 311) and second support portions (831, shown in fig. 5 as 313) of the damper (fig. 10); wherein each of the first (831, shown in fig. 5 as 311) and second support portions (831, shown in fig. 5 as 313) of the damper (fig. 10) comprises a stepped portion (i.e., a first stepped portion for the first, left-side 831 and a second stepped portion for the second, right-side 831) disposed on outer faces of each of the first and second support portions (fig. 10 clearly shows the claimed arrangement, where the stepped portions are on the outer faces of support members 831); wherein the damping portion (833) of the damper (fig. 10) comprises a circumferential groove disposed on an outer peripheral face (fig. 10 clearly shows the claimed arrangement, where 833 has two circumferential grooves) of the damping portion (833); wherein the damping portion (833) of the damper (fig. 10) comprises two or more circumferential grooves (fig. 10 clearly shows the claimed arrangement, where 833 has two circumferential grooves); wherein the damper (fig. 10) comprises a first support portion (831, shown in fig. 5 as 311), a second support portion (831, shown in fig. 5 as 313) supporting the bearing (257a, shown in fig. 5), and a damping portion (833, shown in fig. 5 as 315) disposed between (fig. 10 shows the claimed arrangement, with 833 between each of 831) the first support portion (831, shown in fig. 5 as 311) and the second 831, shown in fig. 5 as 315) and having rigidity smaller than that of the first and/or second support portions (the limitation is met by at least para. 44, which describes the placement of resilient body 315 between 311, 313, allowing 315 to absorb vibrations and noise transmitted from 311 and 313 while being compressed or relaxed to be resiliently deformed in the axial direction or at an angle from the axial direction).   
Further, as evidenced by the disclosure of Ko, the benefits of such shapes and structures include reducing rattle noise generated by a backlash of the worm and worm wheel that is increased due to friction and wear, or reducing noise generated by an impact transmitted from a road surface through wheels and a steering shaft, or enhancing a steering feeling of the driver by improving the catching phenomenon and rotational resistance generated between a worm shaft and a worm shaft bearing (para. 80). 
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the damper as taught by Ko in combination with the structure suggested by Rho and Noguchi, in order to provide the expected advantage of reducing rattle noise generated by a backlash of the worm and worm wheel that is increased due to friction and wear; and/or reducing noise generated by an impact transmitted from a road surface through wheels and a steering shaft; and/or enhancing a steering feeling of the driver by improving the catching phenomenon and rotational resistance generated between a worm shaft and a worm shaft bearing (Ko, para. 80). 
The remaining limitation of the claim flows naturally from the combination of the art, as suggested above: a damper (fig. 10, Ko) comprises a first support portion (831, Ko) supported by the damper support member (Kwon’s 207 in place of Rho’s 320), and a second support member (831, Ko) supporting the second bearing (left-side 257, Rho). 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bradford Co. v. Conteyor N. Am., Inc., 603 F.3d 1262,1270 (Fed. Cir. 2010): “the term ‘coupled to’ … should be construed broadly so as to allow an indirect attachment.”